Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 1 of 7           PageID #: 62




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

 EVE NEVADA, LLC et al.                  )       CIVIL NO. 20-00475 DKW-KJM
                                         )
               Plaintiffs,               )       ORDER GRANTING PLAINTIFFS’
       vs.                               )       EX PARTE MOTION
                                         )       FOR LEAVE TO SERVE THIRD
 DOES 1-16                               )       PARTY SUBPOENA
                                         )       PRIOR TO A RULE 26(F)
               Defendants.               )       CONFERENCE AND EXTENSION
                                         )       OF TIME TO SERVE
 __________________________              )       DEFENDANTS

                 ORDER GRANTING PLAINTIFFS’ EX PARTE
                MOTION FOR LEAVE TO SERVE THIRD PARTY
             SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE AND
                EXTENSION OF TIME TO SERVE DEFENDANTS

       Plaintiffs Eve Nevada, LLC and Rambo V Productions, Inc. (“Plaintiffs”)

 filed an Ex-Parte Motion for Leave to Serve Third Party Subpoena Prior to a Rule

 26(f) Conference and Extension of Time to Serve Defendants (“Motion”) on

 November 5, 2020. ECF No. 7. The Court finds this matter suitable for

 disposition without a hearing pursuant to Rule 7.1 of the Local Rules of Practice

 for the U.S. District Court for the District of Hawaii (“Local Rules”). After

 carefully considering the Motion and the applicable law, the Court hereby

 GRANTS Plaintiffs’ Motion for the reasons set forth below.




                                             1
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 2 of 7           PageID #: 63




                                   BACKGROUND

       Plaintiffs commenced this copyright infringement action on November 4,

 2020. ECF No. 1. Plaintiffs claim that they are the owners of the copyright

 registration for the motion pictures entitled “Ava” and “Rambo V: Last Blood.”

 ECF No. 7 at 4. Plaintiffs allege that each of the Doe Defendants, without

 Plaintiffs’ consent, reproduced and distributed “Ava” and/or “Rambo V: Last

 Blood” through various peer-to-peer file sharing networks. Id. Based upon these

 allegations, Plaintiffs assert claims against Doe Defendants 1 through 16 for direct

 copyright infringement and contributory copyright infringement pursuant to 17

 U.S.C. § 101, et seq. Id. at 9.

       Plaintiffs do not know the Doe Defendants’ names and addresses because

 they attempt to use the internet anonymously when conducting their file sharing

 activities. ECF No. 7. Plaintiffs have nonetheless been able to identify the Internet

 Protocol (“IP”) addresses Doe Defendants used, as well as the date and time that

 each alleged infringement occurred. See Ex. 1 to Compl., ECF No. 1. Plaintiffs

 have also identified the related Internet Service Provider (“ISP”) as Verizon

 Wireless. Id. Accordingly, Plaintiffs seek leave to take early discovery through

 subpoenas to Verizon Wireless to determine the names and addresses of the

 subscribers connected to the IP addresses that have been linked to alleged

 infringement of Plaintiffs’ work.


                                          2
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 3 of 7               PageID #: 64




                                    DISCUSSION

       Generally, unless authorized by court order, a party is prohibited from

 seeking discovery before the Federal Rule of Civil Procedure 26(f) conference.

 Fed. R. Civ. P. 26(d)(1). In rare situations, “courts have made exceptions,

 permitting limited discovery to ensue after filing of the complaint to permit the

 plaintiff to learn the identifying facts necessary to permit service on the

 defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal.

 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). In deciding

 whether to allow early discovery, courts consider whether a plaintiff has shown

 good cause. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276

 (N.D. Cal. 2002). “Good cause” may be found where the “need for expedited

 discovery, in consideration of the administration of justice, outweighs the prejudice

 to the responding party.” Id.

       Where the identity of the defendant is not known, the Ninth Circuit has held

 that a plaintiff “should be given an opportunity through discovery to identify the

 unknown defendants, unless it is clear that discovery would not uncover the

 identity, or that the complaint would be dismissed on other grounds.” Gillespie,

 629 F.2d at 642. Courts examine various factors in evaluating whether a plaintiff

 has established good cause for early discovery to assist in the identification of doe

 defendants, including whether plaintiff has made a prima facie showing of

                                            3
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 4 of 7            PageID #: 65




 infringement, whether plaintiff has identified the doe defendants with sufficient

 particularity, and whether the requested discovery is likely to lead to identifying

 information. See, e.g., Patrick Collins, Inc. v. Does 1-1219, No. C 10-14468 LB,

 2010 WL 5422569, at *2 (N.D. Cal. Dec. 28, 2010) (citations omitted). Courts

 have found that good cause exists to permit “expedited discovery to ascertain the

 identities of Doe defendants in copyright infringement actions.” AF Holdings,

 2012 WL 1610185, at *2 (citing UMG Recordings, Inc. v. Doe., No. C-08-03999

 RMW, 2008 WL 4104207 (N.D. Cal. Sept. 4, 2008); Arista Records LLC v. Does

 1-43, Civil No. 07cv2357-LAB (POR), 2007 WL 4538697 (S.D. Cal. Dec. 20,

 2007)).


       The Court finds that Plaintiffs have made a sufficient showing to establish

 good cause to engage in early discovery to identify the Doe Defendants. First,

 Plaintiffs have made a prima facie showing of copyright infringement and

 contributory copyright infringement. Plaintiffs have alleged that: (1) Plaintiffs

 own and have registered Ava and Rambo V: Last Blood; (2) the Doe Defendants

 reproduced and distributed Ava and/or Rambo V: Last Blood without

 authorization; and (3) Plaintiffs were damaged by the Doe Defendants’ actions. As

 to Plaintiffs’ claim for contributory copyright infringement, Plaintiffs allege that

 each Defendant caused or materially contributed to the direct infringement of

 Plaintiffs’ copyright by other Defendants by participating in the peer-to-peer file-

                                           4
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 5 of 7            PageID #: 66




 sharing protocol. These allegations are minimally sufficient to state a claim for

 contributory copyright infringement. See Ellison v. Robertson, 357 F.3d 1072,

 1076 (9th Cir. 2004).

       Second, in Plaintiffs’ Complaint, Plaintiffs have identified the Doe

 Defendants with as much specificity as presently possible. Plaintiffs state that the

 Doe Defendants are persons or entities that have been observed and documented as

 infringing on Plaintiffs’ copyrighted work. Plaintiffs provided as Exhibit 1 to

 Plaintiffs’ Complaint a list of the IP addresses associated with each of the Doe

 Defendants, along with the “hit date” that each IP address subscriber allegedly

 infringed on Plaintiffs’ copyrighted work. The IP addresses are located in the State

 of Hawaii, which indicates that the Court likely has jurisdiction over the Doe

 Defendants. The Court is not aware of any other reasonable measures Plaintiffs

 could have taken thus far to identify the Doe Defendants other than to obtain the

 subscribers’ identifying information from the ISP. Finally, Plaintiffs have

 demonstrated that the proposed subpoenas seek information likely to lead to

 identifying information that will allow Plaintiffs to effect service of process on the

 Doe Defendants. 1


 1The Court expresses no opinion as to whether this identifying information will
 ultimately reveal the individual or entity who allegedly committed the infringing
 act. Case law acknowledges the increasing number of devices and users for each
 IP address. See e.g., In re BitTorrent Adult Film Copyright Infringement Cases,
 296 F.R.D. 80, 84 (E.D.N.Y. 2012) (“it is no more likely that the subscriber to an
                                           5
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 6 of 7           PageID #: 67




       Based on the foregoing, the Court finds that Plaintiffs have demonstrated

 good cause to grant Plaintiffs leave to conduct the early discovery requested in the

 Motion.

                                   CONCLUSION

       The Court hereby GRANTS Plaintiffs’ Ex Parte Motion for Leave to Serve

 Third Party Subpoena Prior to a Rule 26(f) Conference and Extension of Time to

 Serve Defendants, filed November 5, 2020, as follows:

       (1) Plaintiffs are allowed to serve Rule 45 subpoenas on Verizon Wireless
       to obtain the name and addresses of each subscriber associated with the IP
       addresses on the dates set forth in Exhibit 1 to the Complaint.
       (2) Plaintiffs shall serve a copy of this Order with any subpoenas issued
       pursuant to this Order.
       (3) The subpoenas authorized by this Order shall be deemed appropriate
       court orders under 47 U.S.C. § 551.
       (4) Verizon Wireless shall have 30 days from the date of service upon it
       to serve the subscribers of the IP addresses with a copy of the subpoenas and
       a copy of this Order. Verizon Wireless may serve the subscribers by any
       reasonable means, including written notice sent to the subscriber’s last
       known address via first class mail.
       (5) The subscribers shall have 30 days from the date of service upon them
       to file any motions in this court contesting the subpoena. If that 30-day


 IP address carried out a particular computer function . . . than to say an individual
 who pays the telephone bill made a specific telephone call.”); Malibu Media LLC
 v. Does 1-5, 2012 WL 2001968 at *1 (S.D.N.Y. June 1, 2012) (“The fact that a
 copyrighted work was illegally downloaded from a certain IP address does not
 necessarily mean that the owner of that IP address was the infringer.”); Digital Sin,
 Inc. v. Does 1–176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (noting the risk of “false
 positives” if the individuals identified by ISPs are not the individuals who
 downloaded the films at issue).
                                          6
Case 1:20-cv-00475-DKW-KJM Document 8 Filed 12/04/20 Page 7 of 7          PageID #: 68




       period lapses without a subscriber contesting the subpoena, Verizon
       Wireless shall have 10 days to produce the information responsive to the
       subpoenas to Plaintiffs.
       (6) After Verizon Wireless is properly served with Rule 45 subpoenas as
       detailed above, Verizon Wireless shall preserve all subpoenaed information
       pending the delivery of such information to Plaintiffs or the resolution of a
       timely filed and granted motion to quash the subpoena with respect to such
       information.
       (7) Any information disclosed to Plaintiffs in response to a subpoena may
       be used by Plaintiffs solely for the purpose of protecting Plaintiffs’ rights
       under the Copyright Act, 17 U.S.C. § 101, et seq.

       (8) Plaintiffs’ deadline for service of Defendants DOES 1-16 shall be
       extended for an additional 90 days to May 3, 2021.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 3, 2020




 CIVIL NO. 20-00475 DKW-KJM; EVE NEVADA, LLC ET AL. vs. DOES 1-16; ORDER
 GRANTING PLAINTIFFS’ EX PARTE MOTION FOR LEAVE TO SERVE THIRD PARTY
 SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE AND EXTENSION OF TIME TO
 SERVE DEFENDANTS




                                          7
